            Case 1:20-cv-03778-VM Document 1 Filed 05/15/20 Page 1 of 5



DAVID LOPEZ, ESQ. DL-6779
171 Edge of Woods Road, P.O. Box 323
Southampton, New York 11969-0323
631.287.5520 | DavidLopezEsq@aol.com

MIRIAM TAUBER, ESQ. MT-1979
885 Park Avenue # 2A
New York, New York 10075
323-790-4881| MiriamTauberLaw@gmail.com

Attorneys for Plaintiff

                             UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF NEW YORK
DEBORAH DONOGHUE                                           20-cv-3778
and MARK RUBENSTEIN,                                No. _______________________

                          Plaintiffs,                   COMPLAINT FOR RECOVERY
                                                         OF SHORT SWING PROFITS
                          v.                            UNDER SECTION 16(b) OF THE
                                                        SECURITIES EXCHANGE ACT,
H&E EQUIPMENT SERVICES, INC.,                                 15 U.S.C. § 78p(b)

                          Nominal Defendant,
                                                           JURY TRIAL DEMANDED
                          and

 BRADLEY W. BARBER,

                          Defendant.


               THE PLAINTIFFS, by David Lopez, Esq., and Miriam Tauber, Esq., their

attorneys, complaining of the Defendant respectfully allege the following upon information and

belief, except as to Paragraph 2, which Plaintiffs allege on personal knowledge:

JURISDICTION:

       1.      This action arises under the provisions of Section 16(b) of the Securities Exchange

Act of 1934, as amended (the "ACT"), 15 U.S.C. § 78p(b), and jurisdiction is conferred upon this

court by Section 27 of the Act, 15 U.S.C. § 78aa.



                                                1
            Case 1:20-cv-03778-VM Document 1 Filed 05/15/20 Page 2 of 5



THE PARTIES AND VENUE:

       2.      Each of the Plaintiffs are security owners of H&E EQUIPMENT SERVICES, INC.

(“H&E”) a Louisiana corporation with principal offices and domicile at 7500 Pecue Lane, Baton

Rouge, Louisiana 70809.

       3.      At all times relevant the common stock of H&E as a class was registered under

Section 12(b) of the ACT.

       4.      At all times relevant the common stock of H&E was listed for trading on the

NASDAQ Global Market, a national securities exchange located within this District and one or

more of the transactions to be recited hereafter was effected through the facilities of that exchange

making venue correct in this District.

       5.      This action is brought in the right and for the benefit of H&E which is named as a

Nominal Defendant solely in order to have all necessary parties before the court.

       6.      At all times relevant BRADLEY W. BARBER (“BARBER”), was Chief Executive

Officer and President of H&E and thereby a so-called ‘insider’ as that term is understood within

the meaning of Section 16(b) of the ACT.

STATUTORY REQUISITES:

       7.      The violations of Section 16(b) of the Act to be described herein involve non-

exempt securities in non-exempt transactions engaged in by a non-exempt person within the

meaning of the ACT.

       8.      Demand for prosecution was made on H&E on March 19, 2020. Plaintiffs’ demand

letters were responded to on May 13, 2020, by Peter L. Stevens, Esq., outside counsel to H&E,

indicating that upon receipt of the letters from Plaintiffs’ attorneys demanding recovery of short-

swing profits, BARBER telephoned his stockbroker and instructed him to cancel or rescind the




                                                 2
             Case 1:20-cv-03778-VM Document 1 Filed 05/15/20 Page 3 of 5



sale transaction. It was and is Mr. Stevens’ contention that the sale thereby “did not occur” and

that “the Board of Directors (with management directors recused) has determined not to pursue

any Section 16(b) claims against Mr. Barber.”

       9.       Further delay in the filing of suit would be a futile gesture.

       10.      This action is brought within two years of the occurrence of the violations to be

described herein or within two years of the time when reports required by 15 U.S.C § 78p(a),

Section 16(a) of the ACT, setting forth the substance of the transactions here complained of were

first filed with the Securities & Exchange Commission (SEC).

FIRST CLAIM FOR RELIEF:

       11.      BARBER sold 21,273 shares of H&E common stock on November 8, 2019.

       12.      BARBER purchased at lower prices 32,205 shares of H&E common stock on

March 18, 2020, within less than six months of the sale described at Paragraph 11, supra.

       13.      The foregoing sale and purchase within a period of less than six months while

BARBER was an insider of H&E generated recoverable profits under Section 16(b) of the ACT in

an amount unknown to Plaintiffs but estimated to approximate $572,243.70. The precise amount

to be recovered will be determined through discovery and an accounting.

       14.      Upon H&E’s receipt of Plaintiffs’ demands for recovery of resulting short-swing

profits on March 19, 2020, (see Paragraph 8, supra) BARBER, rather than discharging his

fiduciary duties by paying those profits over to H&E, which profits were its property from the

moment of purchase on March 18, 2020, sought to develop a plan to avoid his matured obligation.

       15.      In furtherance of that plan he instructed, or caused his broker to be instructed, on

his behalf, to transfer the purchase transaction to the broker’s error account.




                                                   3
              Case 1:20-cv-03778-VM Document 1 Filed 05/15/20 Page 4 of 5



        16.      The transfer was a sham, BARBER assuming any loss the broker might incur in

settling the purchase by going into the market and purchasing shares to cover. In fact, the broker

was acting as BARBER’s agent for his account and risk at his instruction.

        17.      The broker’s error report indicates that BARBER’s reason for attempting to cancel

the purchase was his realization that he had incurred a short-swing trading liability.

        18.      BARBER’s broker charged or debited BARBER’s account to indemnify itself

against the difference in the purchase price incurred by BARBER on March 18, 2020, and the

different price paid by the broker on or about March 19, 2020, to buy-in-to-cover settlement shares

in its error account.

        19.      This sham arrangement, as a matter of law and as a matter of public policy, is

ineffectual to shield BARBER from paying over to his cestui que trust, H&E, the short-swing

profits due to it from him.

        20.      The buy-to-cover shares were an additional purchase of the common stock of H&E

by or on behalf of BARBER and they may be matched against the sale of 21,273 shares at higher

prices on November 8, 2019, (Paragraph 11, supra) to yield additional short-swing profits in an

amount unknown to Plaintiffs.

SECOND CLAIM FOR RELIEF:

        21.        This Second Claim for Relief is a precaution against possible errors of detail

attributable to inaccuracies in the public record or the discovery of additional trades during the

course of this action.

        22.        BARBER, acting during periods not barred by the statute of limitations measured

from the date of the filing of this Complaint, purchased and sold, or sold and purchased equity

securities or equity security equivalents of H&E within periods of less than six months of each




                                                 4
             Case 1:20-cv-03778-VM Document 1 Filed 05/15/20 Page 5 of 5



other while an insider of H&E including but not limited to the transactions pleaded in the First

Claim For Relief.

       23.      By reason of such purchases and sales or sales and purchases of its equity securities

or equity security equivalents within periods of less than six months of one another while an insider

of H&E, BARBER realized profits, the exact amounts thereof being unknown to Plaintiffs, which

profits inure to the benefit, and are recoverable by Plaintiffs on behalf, of H&E.



WHEREFORE, Plaintiffs demand judgment:

       a)       Requiring BARBER to account for and to pay over to H&E the short-swing profits

                realized and retained by him in violation of Section 16(b) of the Act, together with

                appropriate interest and the costs of this suit;

       b)       Awarding to Plaintiffs their costs and disbursements including reasonable

                attorneys’, accountants and expert witness fees; and

       c)       Granting to Plaintiffs such other and further relief as the court may deem just and

                proper.


   Dated:       Southampton, New York
                May 15, 2020


                                         Yours, etc.


       s/ Miriam Tauber                                       s/ David Lopez
   ___________________________                          ____________________________
   Miriam Tauber, Esq.                                  David Lopez, Esq
   Attorney for Plaintiffs                              Attorney for Plaintiffs




                                                   5
